DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing replacement sheet for Fig. 2 was on 12/2/20, and is acceptable.
Response to Amendment/Arguments
In the response filed 12/2/20, Applicant argues that the cited combination of references fails to disclose “the marking of selected beams of narrower bandwidth corresponding to the beam of wider bandwidth which resulted in detection of a signal” as recited in independent claims 1, 9 and 16.  In response, the Andgart reference discloses an iterative beam searching scheme, where, as shown in Figure 7, beams 71a and 71b are chosen when beam 71 is indicated as being received, those beams having beam bandwidths which overlap beam 71.  As further described in paragraphs [0065]-[0066], in step 2, beams 71a and 71b, etc. are used since “the beam searching is concentrated on the beam 71 in step 1 for which the best predetermined metric in step 1 was determined.”  That is, beams 71a and 71b are selected for search in a next stage based on the beam of wider bandwidth which resulted in detection of a signal.  Accordingly, this processing and selecting of beams of narrower bandwidth corresponds to the claimed “marking of selected beams of narrower bandwidth corresponding to the beam of wider bandwidth.”  While Applicant states that “the number of occurrences of the term ‘marking’ in Andgart and Lim equals zero,” it is respectfully submitted that the above description of the Andgart reference would be recognized by one skilled in the art as corresponding to the claimed “marking.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Andgart et al. U.S. Patent App. Pub. No. 2017/0127398 in view of Lim et al. U.S. Patent App. Pub. No. 2020/0212988 and Vail et al. U.S. Patent App. Pub. No. 2002/0084934.
Regarding claim 1, Andgart discloses a method for searching for signals using a phased array antenna, the method comprising:  designing a complementary beam set having L levels (i.e. see Fig. 7), using a storage medium 23 of a radio transceiver device to store data and instructions to control operation of the radio transceiver device (Fig. 2A, ¶ [0040]), wherein an indexing scheme may be used to represent the beam set such that an index l indicates an l-th level of a total number of levels L and an index b may indicate a b-th beam in a level;
setting the phases and amplitudes of antenna elements of the phased array antenna to transmit in succession respective beams of the first level having a beamwidth and respective pointing angles and having a first index l = 1; and transmitting the respective beams of the first level at different times, as Andgart discloses beam searching by transmitting a first sounding signal in all transmit beam configurations of a set of transmit beam configurations (see abstract), where each beam has an associated amplitude and pointing angle which are associated with beamforming weights (i.e. beam configurations – see Figs. 7-9), and the process is performed 
detecting that a value of a parameter of a received signal indicates that a signal was received which corresponds to a transmitted beam b of the first level, as Andgart discloses that the direction with largest detected desired signal energy or some other metric is determined to be the preferred direction (see e.g. ¶¶ [0064], [0069]; Fig. 5 – step S114),
following detection that a signal was received for beam b of the first level, marking two marked beams in the next level having respective bandwidths which overlap respective portions of a bandwidth of the beam of the complementary beam set corresponding to the signal received, as Andgart disclose that in each subsequent stage of the iterative beam searching, the preferred beam configuration from the previous stage may be used as the starting point in the subsequent stage (¶¶ [0065]-[0066]), such as shown in Figure 7, where beams 71a and 71b are chosen (i.e. marked for selection) when beam 71 is indicated as being received, those beams having beam bandwidths which overlap beam 71;
setting the phases and amplitudes of antenna elements of the phased array antenna to transmit the two marked beams in succession, as Andgart discloses that in the next iterative stage, the process is repeated where the beams having successively narrowed widths are employed for transmitting sounding signals (see ¶ [0063], Fig. 7), those beams sent in succession as in the previous stage where cycling over all selected transmit directions is performed (see Figs. 5-6, ¶ [0061]); and detecting that a value of a parameter of a received signal indicates that a signal was received which corresponds to one of the marked beams, as Andgart discloses that, for each iteration, the direction with largest detected desired signal energy or some other metric is determined to be the preferred direction (see Fig. 6 – step S210; ¶¶ [0064], [0069] [0082]);
b has a first beamwidth and a first angle from boresight, as Andgart discloses that beam searching is initiated by transmitting a first beam as a sounding signal having a first width W1 in a set direction (see ¶ [0064], Fig. 5 – step S108, Fig. 7), one of the marked beams has a second beamwidth less than the first beamwidth and a second angle from boresight disposed within an angular range of transmitted beam b, as an iterative multi-stage or tree-search process is performed such that in subsequent stages, successively narrower beamwidths are employed, and the preferred beam configuration from the previous stage is used as the starting point for the next stage (see Fig. 5 – step 104b, Fig. 7; ¶¶ [0063], [0067]), and the other of the marked beams (i.e. 71b – Fig. 7) has the second beamwidth and a third angle from boresight disposed within the angular range of the first beam (see Fig. 7; ¶¶ [0063]-[0067]).
Andgart does not expressly disclose loading the L levels of the complementary beam set into a beam steering controller that controls the beams created by a phased array antenna, where the phases and amplitudes of the antenna elements of the phased array antenna transmit the beams having the associated beamwidth and pointing angle.
Lim discloses a system having a phased antenna array (see Figs. 4B-4C) including a storage unit 320 that stores direction for beams of the beam set loaded into a control unit 330 (¶¶ [0083]-[0084]), where the phases and amplitudes are controlled by a beam steering controller (i.e. control unit 330 including beam set determination unit 331, auxiliary beam pair determination unit 333 – Fig. 3; see ¶¶ [0080]-[0085]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a beam steering controller to control the phases and amplitudes of antenna elements for beams to be transmitted based on beam sets stored in memory, as disclosed by Lim, in the method of Andgart as it is a known way of providing control of a phased antenna array.

Lim discloses an apparatus comprising an antenna array, where “storage unit 230 may store direction information (or may be called angle information) for each beam of an auxiliary beam pair (ABP) or each beam of a beam set to be operated” (see ¶ [0074]).  Accordingly, Lim discloses a storage unit storing information regarding beams to be transmitted.  Vail discloses a FIFO buffer 23 used to store beam control commands to a subarray controller of a phased array antenna system (see Fig. 2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to store beam information as suggested by Lim, where a FIFO buffer may be employed to store the beam control commands, as suggested by Vail, in the method of Andgart, as a FIFO buffer is a well-known storage mechanism and storing information of beams to be transmitted is a known way to effect transmission of beams using a phased antenna array, and would have yielded predictable results (see MPEP 2143.I.A.).
Further, Andgart further discloses that different methods for beam searching from one iteration stage to the next can be employed (¶ [0067]), but does not expressly show that the first angle is disposed between the second and third angles from boresight.
Lim discloses a method for estimating direction where, after determining a beam in a reference direction (step 903 – Fig. 9), an auxiliary beam pair designed for accurate direction estimation having first and second beams is determined symmetrical about the reference direction, where the first and second beams of the auxiliary beam pair have an axisymmetric relationship with respect to the reference direction, and the beamwidth of each of the two beams 
Regarding claim 2, as shown by Andgart in Fig. 7, the second beamwidth (W2) is shown to be about one-half of the first beamwidth (W1).  Further, setting the second beamwidth to be equal to one-half of the first beamwidth in the proposed combination is deemed to be a design consideration that fails to patentably distinguish over the prior art of Andgart and Lim.
Regarding claim 3, as shown by Andgart in Fig. 7, a total angular range of the second and third beams is coextensive with the angular range of the first beam.
Regarding claim 4, in the proposed combination, Andgart discloses that the multi-stage or tree-search process for performing beam searching using successively narrower beam-widths involves a number of iterations where multiple subsequent stages may be employed (see ¶¶ [0055], [0066]), and thus in a third iteration/stage, the steps in the method of Fig. 5 would be repeated, including receiving a second signal following transmitting of the second beam (i.e. S110a), detecting that a value of a parameter of the second signal exceeds a second threshold (see ¶ [0069], step S114), transmitting a fourth beam having a third beamwidth which is less than the second beamwidth and a fourth angle from boresight disposed within an angular range of the second beam, as an iterative multi-stage or tree-search process is performed such that in subsequent stages, successively narrower beamwidths are employed, and the preferred beam 
Regarding claim 6, Andgart shows in Fig. 7 that a total angular range of the subsequent beams is coextensive with the angular range of the previously selected beam.
Regarding claim 9, Andgart discloses a method for searching for signals using a phased array antenna, the method comprising:  designing a complementary beam set having L levels (i.e. see Fig. 7), using a storage medium 23 of a radio transceiver device to store data and instructions to control operation of the radio transceiver device (Fig. 2A, ¶ [0040]), wherein an indexing scheme may be used to represent the beam set such that an index l indicates an l-th level of a total number of levels L and an index b may indicate a b-th beam in a level;
setting the phases and amplitudes of antenna elements of the phased array antenna to transmit in succession respective beams of the first level having a beamwidth and respective pointing angles and having a first index l = 1; and transmitting the respective beams of the first level at different times, as Andgart discloses beam searching by transmitting a first sounding signal in all transmit beam configurations of a set of transmit beam configurations (see abstract), where each beam has an associated amplitude and pointing angle which are associated with beamforming weights (i.e. beam configurations – see Figs. 7-9), and the process is performed iteratively (i.e. in succession) starting first at a wider beam-width (see ¶ [0063]), where beam sweeping may be performed by cycling over all possible transmit beam directions (see ¶ [0061]);
b of the first level, as Andgart discloses that the direction with largest detected desired signal energy or some other metric is determined to be the preferred direction (see e.g. ¶¶ [0064], [0069]; Fig. 5 – step S114);
following detection that a signal was received for beam b of the first level, performing the following steps in sequence (L – 1) times as Andgart discloses that beam searching is iteratively performed by repeating a number of sub-steps (see ¶ [0064]):
determining that the current level l is not the L-th level of the complementary beam set, as Andgart discloses that the process continues until an acceptance criterion is fulfilled, where the criterion may be that the number of iterations for iteratively performing the beam searching has been reached (i.e. l = L), (see ¶ [0069]; also see Figs. 5, 6 – steps S116, S216);
following a determination that the current level l is less than the total number of levels L, marking two marked beams in the next level, as Andgart disclose that in each subsequent stage of the iterative beam searching, when the current level is not at the set number of iterations/levels (i.e. Fig. 6, step S216 – Decision “no”), the preferred beam configuration from the previous stage may be used as the starting point in the subsequent stage (¶¶ [0065]-[0066]), such as shown in Figure 7, where beams 71a and 71b are chosen (i.e. marked for selection) when beam 71 is indicated as being received, those beams having beam bandwidths which overlap beam 71;
setting phases and amplitudes of antenna elements of the phased array antenna to transmit the two marked beams in succession, as Andgart discloses that in a next stage, the process is repeated where the beams having successively narrowed widths are employed for transmitting sounding signals (see ¶ [0063], Fig. 7), those beams sent in succession as in the previous stage where cycling over all selected transmit directions is performed (see Figs. 5-6, ¶ [0061]); and

following performance of the detecting step for an (L – 1)-th level, determining that the current level is the L-th level of the complementary beam set (i.e. Fig. 6, step S216 – Decision “yes”); and declaring that a signal has been detected with a direction of arrival corresponding to the pointing angle for the one of the marked beams (i.e. search is complete: ¶¶ [0082], [0085]).
Andgart does not expressly disclose loading the L levels of the complementary beam set into a beam steering controller that controls the beams created by a phased array antenna, where the phases and amplitudes of the antenna elements of the phased array antenna transmit the beams having the associated beamwidth and pointing angle.
Lim discloses a system having a phased antenna array (see Figs. 4B-4C) including a storage unit 320 that stores direction for beams of the beam set loaded into a control unit 330 (¶¶ [0083]-[0084]), where the phases and amplitudes are controlled by a beam steering controller (i.e. control unit 330 including beam set determination unit 331, auxiliary beam pair determination unit 333 – Fig. 3; see ¶¶ [0080]-[0085]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a beam steering controller to control the phases and amplitudes of antenna elements for transmitted beams based on beam sets stored in memory, as disclosed by Lim, in the method of Andgart as it is a known way of providing control of a phased antenna array.
In addition, while Andgart discloses saving the beam selected to have the highest signal quality metric (see ¶¶ [0057], [0064]), and from the thus determined beam, selecting beams for 
Lim discloses an apparatus comprising an antenna array, where “storage unit 230 may store direction information (or may be called angle information) for each beam of an auxiliary beam pair (ABP) or each beam of a beam set to be operated” (see ¶ [0074]).  Accordingly, Lim discloses a storage unit storing information regarding beams to be transmitted.  Vail discloses a FIFO buffer 23 used to store beam control commands to a subarray controller of a phased array antenna system (see Fig. 2).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to store beam information as suggested by Lim, where a FIFO buffer may be employed to store the beam control commands, as suggested by Vail, in the method of Andgart, as a FIFO buffer is a well-known storage mechanism and storing information of beams to be transmitted is a known way to effect transmission of beams using a phased antenna array, and would have yielded predictable results (see MPEP 2143.I.A.).
Further, Andgart further discloses that different methods for beam searching from one iteration stage to the next can be employed (¶ [0067]), but does not expressly show that the first angle is disposed between the second and third angles from boresight.
Lim discloses a method for estimating direction where, after determining a beam in a reference direction (step 903 – Fig. 9), an auxiliary beam pair designed for accurate direction estimation having first and second beams is determined symmetrical about the reference direction, where the first and second beams of the auxiliary beam pair have an axisymmetric relationship with respect to the reference direction, and the beamwidth of each of the two beams of the auxiliary beam pair is smaller than the beamwidth of the reference beam, where the angle of the reference beam is shown to be disposed between the respective angles of the first and 
Regarding claim 21, in the proposed combination of Andgart with Lim and Vail, Andgart discloses that the multi-stage or tree-search process for performing beam searching using successively narrower beam-widths involves a number of iterations where multiple subsequent stages may be employed (see ¶¶ [0055], [0066]), and in the first stage, the detecting a value of a parameter step involves determining if an acceptance criterion is satisfied, where the criterion may be that a signal parameter is higher than a first threshold (see ¶ [0069]), and in a subsequent iteration/stage, the steps in the method of Fig. 5 would be repeated, including receiving a second signal following transmitting of the second beam (i.e. S110a), and detecting that a value of a parameter of the second signal exceeds a threshold (step S114).  While Andgart does not expressly indicate that the second threshold is different from a first threshold performed during a first stage, Lim suggests that, for determining beam direction, a threshold range may be determined based on the beamwidth of each beam of a beam set (¶ [0208]).  Accordingly, it would have been fairly suggested to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ different thresholds corresponding to different stages of the search process, as the successively narrower beam-widths may require varying thresholds appropriate for the successively narrower beams, as suggested by Lim in order to more precisely define the beam direction.
Claims 7, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andgart et al. in view of Lim et al. and Vail et al., as applied to claims 1 and 9 above, and further in view of Rudish et al. U.S. Patent No. 5,793,798.
Regarding claim 7, Andgart in combination with Lim and Vail disclose a method for searching for signals using a phased array antenna, as described above, but do not expressly disclose that the first through fifth beams are selected from a complementary beam set that has L levels comprising a first level having M beams and including the first beam, a second level having 2M beams and including the second and third beams, and a third level having 4M beams and including the fourth and fifth beams.
Andgart does show that in a first level, there are M beams (i.e. 2), including the first beam, in the second level, where half of the beams are shown, there are 2 beams for each of the M beams (i.e. 2M), and that there are multiple levels corresponding to the number of iterations employed (see Fig. 7).  Rudish discloses a beam system where a direction is searched using an adaptive acquisition process where starting from an initial directional angle, the angle is changed in steps such that the angle is halved in each iteration (i.e. 1/2, 1/4, etc.) in order to refine the directional angle (col. 20, ll. 1-11), where in a third iteration, 4 times the number of beams in the first iteration may thus be available.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ increasing numbers of beams for successive levels of a tree-based beam search, where a third level would have 4M beams relative to a first level, as suggested by Rudish, in the method of Andgart, Lim and Vail where successively narrower beamwidths are employed, as it will provide for increasingly more precise beam selection while covering the entire beam search space.
L = 4 levels, there would be having 2L-1 M (i.e. 16) beams (for M = 2) (see Andgart, Fig. 7, extrapolated for 4 levels).
Regarding claim 10, Andgart in combination with Lim and Vail disclose a method for searching for signals using a phased array antenna, as described above, and Andgart further shows that in a first level, there are M beams (i.e. 2), including the first beam, in the second level, where half of the beams are shown, there are 2 beams for each of the M beams of the first level (i.e. 2M = 4), and multiple levels corresponding to the number of iterations are employed (¶¶ [0055], [0066]), but the proposed combination does not expressly show a third level having 4M beams and an L-th level having 2L-1 M beams.
Rudish discloses a beam system where a direction is searched using an adaptive acquisition process where starting from an initial directional angle, the angle is changed in steps such that the angle is halved in each iteration (i.e. 1/2, 1/4, etc.) in order to refine the directional angle (col. 20, ll. 1-11), where in a third iteration, 4 times the number of beams in the first iteration would thus be used, and by extension, at an L-th level, there would be 2L-1 M beams. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ increasing numbers of beams for successive levels of a tree-based beam search, where an L-th level would have 2L-1 M beams relative to a first level, as suggested by Rudish, in the method of Andgart, Lim and Vail, where successively narrower beamwidths are employed, as it will provide for increasingly more precise beam selection while covering the entire beam search space.

Regarding claim 12, in the proposed combination, Andgart shows that the second beamwidth (W2) is shown to be about one-half of the first beamwidth (W1) (see Fig. 7), and Rudish discloses that the widths of the beams are sized to be one half of the beam from a prior stage (col. 20, ll. 5-9).

Regarding claim 14, Andgart discloses that in the tree-search beam finding process, high-resolution beam finding is based on forming beams with successively narrower beam-widths over successive iterations (¶ [0063]).
Regarding claim 15, in the proposed combination, Lim discloses that a plurality of beams may be employed in an auxiliary beam pair based on a beam gap in order to fill in the search space and that additional beam pair may be determined to more accurately estimate the direction (see ¶¶ [0106]-[0107], [0161], [0174]), where the phases and amplitudes of the antenna elements of the phased array antenna would be set accordingly to transmit the additional beams, as suggested by Lim (see ¶¶ [0080]-[0085]).
Claims 16, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Andgart et al. and Vail et al.
Regarding claim 16, Lim discloses a phased array antenna system comprising a phased array antenna (see Fig. 4B), a transmitter and a receiver (i.e. communication unit 310 – Fig. 3; see ¶ [0079]), a transmit module that connects the transmitter to the phased array antenna in a transmit mode and connects the receiver to the phased array antenna in a receive mode (i.e. communication unit 310 – see ¶¶ [0078]-[0082]), a beam steering controller (i.e. control unit 330 including beam set determination unit 331, auxiliary beam pair determination unit 333 – Fig. 3) configured to control the phased array antenna to transmit beams having beamwidths and angles from boresight (see ¶¶ [0084]-[0085], [0092]; Figs. 3, 4A, 6), a beam search controller (i.e. control unit 330 including direction determination unit 335 – Fig. 3) configured to send commands to the transmitter and beam steering controller, which commands cause beams 
Lim does not disclose that the beamwidths and angles controlled by the beam steering controller based on commands from the beam search controller are determined by a tree-based beam search, and that the beam set is organized in L levels, wherein an index l indicates an l-th level of a total number of levels L and an index b indicates a b-th beam in a level, and further, that a number of operations are performed, as detailed in claim 16.
Andgart discloses a transceiver device that performs beam searching where beams are controlled based on a tree-based beam search, the beam set organized in L levels (see ¶ [0063], Figs. 4-7), wherein an indexing scheme may be used to represent the beam set such that an index l indicates an l-th level of a total number of levels L and an index b may indicate a b-th beam in a b of the first level, as Andgart discloses that the direction with largest detected desired signal energy or some other metric is determined to be the preferred direction (see e.g. ¶¶ [0064], [0069]; Fig. 5 – step S114);
following detection that a signal was received for beam b of the first level, performing the following steps in sequence (L – 1) times as Andgart discloses that beam searching is iteratively performed by repeating a number of sub-steps (see ¶ [0064]):
determining that the current level l is not the L-th level of the complementary beam set, as Andgart discloses that the process continues until an acceptance criterion is fulfilled, where the criterion may be that the number of iterations for iteratively performing the beam searching has been reached (i.e. l = L), (see ¶ [0069]; also see Figs. 5, 6 – steps S116, S216);
following a determination that the current level l is less than the total number of levels L, marking two marked beams in the next level, as Andgart disclose that in each subsequent stage of the iterative beam searching, when the current level is not at the set number of iterations/levels (i.e. Fig. 6, step S216 – Decision “no”), the preferred beam configuration from the previous stage may be used as the starting point in the subsequent stage (¶¶ [0065]-[0066]), such as shown in Figure 7, where beams 71a and 71b are chosen (i.e. marked for selection) when beam 71 is indicated as being received, those beams having beam bandwidths which overlap beam 71;
setting phases and amplitudes of antenna elements of the phased array antenna to transmit the two marked beams in succession, as Andgart discloses that in a next stage, the process is repeated where the beams having successively narrowed widths are employed for transmitting 
detecting that a value of a parameter of a received signal indicates that a signal was received which corresponds to one of the marked beams, as Andgart discloses that, for each iteration, the direction with largest detected desired signal energy or some other metric is determined to be the preferred direction (see Fig. 6 – step S210; ¶¶ [0064], [0069] [0082]);
following performance of the detecting step for an (L – 1)-th level, determining that the current level is the L-th level of the complementary beam set (i.e. Fig. 6, step S216 – Decision “yes”); and declaring that a signal has been detected with a direction of arrival corresponding to the pointing angle for the one of the marked beams (i.e. search is complete: ¶¶ [0082], [0085]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to control beams based on a tree-based beam search, as suggested by Andgart and detailed above, in the system of Lim, because the successive refinement of beam angles in a tree-based beam search allows for a more efficient search of the search space (see Andgart, ¶¶ [0016], [0062]-[0063]).
Further, in the proposed combination of Lim and Andgart, while Andgart discloses saving the beam selected to have the highest signal quality metric (see ¶¶ [0057], [0064]), and from the thus determined beam, selecting beams for the next iteration (¶ [0066]), Lim and Andgart do not disclose storing markings for the two marked beams in a first-in first-out buffer.
Lim does disclose that “storage unit 230 may store direction information (or may be called angle information) for each beam of an auxiliary beam pair (ABP) or each beam of a beam set to be operated” (see ¶ [0074]).  Accordingly, Lim discloses a storage unit storing information regarding beams to be transmitted.  Vail discloses a FIFO buffer 23 used to store beam control 
Regarding claim 17, Lim further discloses that the beam search controller comprises a module configured for detecting a particular parameter of signals output by the receiver (see ¶¶ [0111]-[0112]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Andgart et al. and Vail et al. as applied to claim 16, and further in view of Rudish et al.
Regarding claim 18, Lim in combination with Andgart and Vail disclose a phased array antenna system as described above, and Andgart shows that in a first level, there are M beams (i.e. 2), including the first beam, in the second level, where half the beams are shown, there are 2 beams for each of the M beams of the first level (i.e. 2M), and multiple levels corresponding to the number of iterations employed (see ¶¶ [0055], [0066]).  However, the proposed combination does not expressly show a third level having 4M beams and an L-th level having 2L-1 M beams.
Rudish discloses a beam system where a direction is searched using an adaptive acquisition process where starting from an initial directional angle, the angle is changed in steps such that the angle is halved in each iteration (i.e. 1/2, 1/4, etc.) in order to refine the directional angle (col. 20, ll. 1-11), where in a third iteration, 4 times the number of beams in the first iteration would thus be used, and by extension, at an L-th level, there would be 2L-1 M beams.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ increasing numbers of beams for successive levels of a tree-based L-th level would have 2L-1 M beams relative to a first level, as suggested by Rudish, in the system of Lim, Andgart and Vail, where successively narrower beamwidths are employed, to provide for increasingly more precise beam selection while covering the entire beam search space.
Regarding claim 19, Andgart discloses that in the tree-search beam finding process, high-resolution beam finding is based on forming beams with successively narrower beam-widths over successive iterations (¶ [0063]).
Regarding claim 22, in the proposed combination, Lim discloses that a plurality of beams may be employed in an auxiliary beam pair based on a beam gap in order to fill in the search space, and that an additional beam pair may be determined to more accurately estimate the direction (see ¶¶ [0106]-[0107], [0161], [0174]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/11/2021